Exhibit No. 10.2

 

FORM OF WAIVER

 

In consideration for the benefits I will receive as a result of the
participation of [                                        ] (together with its
subsidiaries and affiliates, the “Company”) in the United States Department of
the Treasury’s (the “Treasury”) Capital Purchase Program, Community Development
Capital Initiative and/or any other economic stabilization program implemented
by the Treasury under the Emergency Economic Stabilization Act of 2008 (as
amended, supplemented, or otherwise modified, the “EESA”) (any such program,
including the Capital Purchase Program and the Community Development Capital
Initiative, a “Program”), I hereby voluntarily waive any claim against the
United States (and each of its departments and agencies) or the Company or any
of its directors, officers, employees and agents for any changes to my
compensation or benefits that are required to comply with the executive
compensation and corporate governance requirements of Section 111 of the EESA,
as implemented by any guidance or regulations issued and/or to be issued
thereunder, including without limitation the provisions for the Capital Purchase
Program, as implemented by any guidance or regulation thereunder, including the
rules set forth in 31 C.F.R. Part 30, or any other guidance or regulations under
the EESA and the applicable requirements of the Exchange Agreement by and among
the Company and the Treasury dated as of                    , 2010, as amended
(such requirements, the “Limitations”).

 

I acknowledge that the Limitations may require modification or termination of
the employment, compensation, bonus, incentive, severance, retention and other
benefit plans, arrangements, policies and agreements (including so-called
“golden parachute” agreements), whether or not in writing, that I may have with
the Company or in which I may participate as they relate to the period the
United States holds any equity or debt securities of the Company acquired
through a Program or for any other period applicable under such Program or
Limitations, as the case may be, and I hereby consent to all such modifications.

 

This waiver includes all claims I may have under the laws of the United States
or any other jurisdiction (whether or not in existence as of the date hereof)
related to the requirements imposed by the Limitations, including without
limitation, a claim for any compensation or other payments or benefits I would
otherwise receive, any challenge to the process by which the Limitations are or
were adopted and any tort or constitutional claim about the effect of these
Limitations on my employment relationship and I hereby agree that I will not at
any time initiate, or cause or permit to be initiated on my behalf, any such
claim against the United States, the Company or its directors, officers,
employees or agents in or before any local, state, federal or other agency,
court or body.

 

I agree that, in the event and to the extent that the Compensation Committee of
the Board of Directors of the Company or similar governing body (the
“Committee”) reasonably determines that any compensatory payment and benefit
provided to me, including any bonus or incentive compensation based on
materially inaccurate financial statements or performance criteria, would cause
the Company to fail to be in compliance with the Limitations (such payment or
benefit, an

 

1

--------------------------------------------------------------------------------


 

“Excess Payment”), upon notification from the Company, I shall repay such Excess
Payment to the Company within 15 business days. In addition, I agree that the
Company shall have the right to postpone any such payment or benefit for a
reasonable period of time to enable the Committee to determine whether such
payment or benefit would constitute an Excess Payment.

 

I understand that any determination by the Committee as to whether or not,
including the manner in which, a payment or benefit needs to be modified,
terminated or repaid in order for the Company to be in compliance with
Section 111 of the EESA and/or the Limitations shall be a final and conclusive
determination of the Committee which shall be binding upon me. I further
understand that the Company is relying on this letter from me in connection with
its participation in a Program.

 

2

--------------------------------------------------------------------------------